EXHIBIT 21SUBSIDIARIES OF THE REGISTRANT ARCHER-DANIELS-MIDLAND COMPANY June 30, 2012 Following is a list of the Registrant's subsidiaries showing the percentage of voting securities owned: Organized Under Laws of Ownership ADM Worldwide Holdings LP (A) Cayman Islands ADM Europe BV (B) Netherlands ADM Canadian Holdings BV (C) Netherlands ADM Agri-Industries Company (D) Canada (A) ADM Worldwide Holdings LP owns ADM Europe BV and forty-three subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (B) ADM Europe BV owns ADM Canadian Holdings BV and one hundred forty-four subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (C) ADM Canadian Holdings BV has one subsidiary company, ADM Agri-Industries Company. (D) ADM Agri-Industries Company owns seventeen subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. The names of fifty-seven domestic subsidiaries and seventy-one international subsidiaries have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary.
